Citation Nr: 1642217	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-01 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease.

2.  Entitlement to service connection for a right knee disorder, to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from July 1975 to March 1986 and March 1989 to April 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his bilateral knee disorder is due to his active service.  He reported that he placed stress on his knees due to working 20 hours a day as a plane captain climbing ladders, dragging wing locks, and dragging chains all day with the occasional loading of weapons.  He reported that the ships he worked on had steel ladders and would hit his knees at times.  He reported that he was running around all the time on the flight deck.  He reported that he would hit his knees going through ship hatches.  He asserts that he did not experience a one-time trauma to his knees, but instead contends that his current knee disorders are the result of the culmination of several incidents to his knees during his service on three ships.  

The Veteran was afforded a VA examination in October 2011.  The examiner concluded that the Veteran's knee disorders were unrelated to service by discussing each entry in the service medical records concerning the knees, and explaining why the events of that day did not result in the current knee disorders.  Unfortunately, the examiner did not address whether the cumulative insults to the knees as a whole resulted in the current knee disorders.  Consequently, the Board finds that another VA examination is required to adjudicate the service-connection claims.


Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination.  The examiner should determine the current nature and severity of any right and/or left knee disorder.  The electronic claims file should be made available to the examiner.  

The examiner then should address the following question:  Is it at least as likely as not (50 percent or greater probability) that any current right and/or left knee disorder either originated in service or is otherwise etiologically related to service, to include the cumulative insults to the knees therein?  A complete rationale for any opinion offered should be provided 

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

